DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is response to the application filed on 05/11/2020. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 05/11/2020.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/12/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
A relevant prior art reference, Novlan et al. (U.S 2016/0128084), discloses method includes dynamically configuring at least one period cycle (P-CYCLE) pattern comprising a period-on (P-ON) duration and a period-off (P-OFF) duration that are 
Another relevant prior art reference, Jodlauk et al. (U.S 2015/0341749) discloses providing the network service further service entities can be employed that send so-called GeoCast messages (GeoMessaging) to the system and with it to the vehicles 11, 12, etc. On the other hand, the vehicles may send their uplink messages directly to the service, and, additionally, the vehicles keep their location in synchronization with a grid database via sending the above-mentioned crossing information.
Another relevant prior art reference, Yerramalli et al. (U.S 2015/0023315) discloses an LTE radio frame may have a maximum channel occupancy time (ON time) between one and 9.5 milliseconds, and a minimum channel idle time (OFF time) of five percent of the channel occupancy time (e.g., a minimum of 50 microseconds).
                However, none of Novlan, Jodlauk, Yerramalli and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to monitoring, by a wireless node, on-off transitions of communication transmissions on a shared communication spectrum; detecting, by the wireless node, on-off transition spacing of the on-off transmissions over a sliding window of a detection period duration; determining, by the wireless node, a number of candidate synchronous on-off transition spacings of the detected on-off transition spacing equal to an integer multiple of a synchronization period; and declaring, by the wireless node, detection of a synchronous operation mode of the shared communication spectrum in response to the number of candidate synchronous on-off transition spacings exceeding a threshold value as recited in the context of claims 1, 8, 15 and 22. Therefore, the claims are allowable over the cited prior arts.

Claims 2-7, 9-14, 16-21 and 23-28 depend from claims 1, 8, 15 and 22 are allowed since they depend from allowable claims 1, 8, 15 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/26/2021